Hunt, Justice.
The parties were divorced in 1982. The former husband contested paternity, but did not appeal the judgment requiring him to pay support for the minor child. In 1990, the former husband filed a motion to determine paternity, and to suspend his child support obligation. Based on the results of a Human Leukocyte Antigen (HLA) blood-typing test, the trial court found the former husband was not the child’s father, and relieved him from his support obligation.
Once there has been a final determination of paternity, a party may not relitigate that issue without first showing, inter alia, that his failure to contest paternity earlier was not the result of a lack of due diligence. Roddenberry v. Roddenberry, 255 Ga. 715, 717 (342 SE2d 464) (1986). The trial court made no findings in this regard and, accordingly, this case is remanded to the trial court for a consideration of the former husband’s due diligence in accordance with our holding in Roddenberry v. Roddenberry, supra.

Judgment vacated and case remanded.


All the Justices concur.